
	
		II
		110th CONGRESS
		1st Session
		S. 1231
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part A of title II of the Higher Education Act
		  of 1965 to enhance teacher training and teacher preparation programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preparing, Recruiting, and Retaining
			 Education Professionals Act of 2007.
		2.Purposes;
			 definitionsSection 201 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1021) is amended to read as follows:
			
				201.Purposes;
				definitions
					(a)PurposesThe
				purposes of this part are to—
						(1)improve student
				achievement;
						(2)improve the
				quality of the current and future teaching force by improving the preparation
				of prospective teachers and enhancing ongoing professional development
				activities;
						(3)encourage
				partnerships among institutions of higher education, early childhood education
				programs, elementary schools or secondary schools, local educational agencies,
				State educational agencies, teacher organizations, and nonprofit educational
				organizations;
						(4)hold institutions
				of higher education and all other teacher preparation programs (including
				programs that provide alternative routes to teacher preparation) accountable in
				an equivalent manner for preparing—
							(A)teachers who have
				strong teaching skills, are highly qualified, and are trained in the effective
				uses of technology in the classroom; and
							(B)early childhood
				education providers who are highly competent;
							(5)recruit and
				retain qualified individuals, including individuals from other occupations,
				into the teaching force for early childhood education programs or in elementary
				schools or secondary schools;
						(6)improve the
				recruitment, retention, and capacities of principals to provide instructional
				leadership and to support teachers in maintaining safe and effective learning
				environments;
						(7)expand the use of
				research to improve teaching and learning by teachers, early childhood
				education providers, principals, and faculty; and
						(8)enhance the
				ability of teachers, early childhood education providers, principals,
				administrators, and faculty to communicate with, work with, and involve parents
				in ways that improve student achievement.
						(b)DefinitionsIn
				this part:
						(1)Arts and
				sciencesThe term arts and sciences means—
							(A)when referring to
				an organizational unit of an institution of higher education, any academic unit
				that offers 1 or more academic majors in disciplines or content areas
				corresponding to the academic subject matter areas in which teachers provide
				instruction; and
							(B)when referring to
				a specific academic subject matter area, the disciplines or content areas in
				which academic majors are offered by the arts and science organizational
				unit.
							(2)Early childhood
				education programThe term early childhood education
				program means a family child care program, center-based child care
				program, prekindergarten program, school program, or other out-of-home child
				care program that is licensed or regulated by the State serving 2 or more
				unrelated children from birth until school entry, or a Head Start program
				carried out under the Head Start Act
				or an Early Head Start program carried out under section 645A of that
				Act.
						(3)Exemplary
				teacherThe term exemplary teacher has the meaning
				given the term in section 9101 of the Elementary
				and Secondary Education Act of 1965.
						(4)Faculty
							(A)In
				generalThe term faculty means individuals in
				institutions of higher education who are responsible for preparing
				teachers.
							(B)InclusionsThe
				term faculty includes professors of education and professors in
				academic disciplines such as the arts and sciences, psychology, and human
				development.
							(5)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency that serves an early childhood
				education program, elementary school, or secondary school located in an area in
				which—
							(A)(i)15 percent or more of
				the students served by the agency are from families with incomes below the
				poverty line;
								(ii)there are more than 5,000 students
				served by the agency from families with incomes below the poverty line;
				or
								(iii)there are less than 600 students
				in average daily attendance in all the schools that are served by the agency
				and all of whose schools are designated with a school locale code of 7 or 8, as
				determined by the Secretary; and
								(B)(i)there is a high
				percentage of teachers who are not highly qualified; or
								(ii)there is a chronic shortage, or
				annual turnover rate of 20 percent or more, of highly qualified
				teachers.
								(6)High-need
				schoolThe term high-need school means an early
				childhood education program, public elementary school, or public secondary
				school—
							(A)(i)in which there is a
				high concentration of students from families with incomes below the poverty
				line; or
								(ii)that, in the case of a public
				elementary school or public secondary school, is identified as in need of
				school improvement or corrective action pursuant to section 1116 of the
				Elementary and Secondary Education Act of
				1965; and
								(B)in which there
				exists—
								(i)in the case of a
				public elementary school or public secondary school, a persistent and chronic
				shortage, or annual turnover rate of 20 percent or more, of highly qualified
				teachers; and
								(ii)in the case of
				an early childhood education program, a persistent and chronic shortage of
				early childhood education providers who are highly competent.
								(7)Highly
				competentThe term highly competent when used with
				respect to an early childhood education provider means a provider—
							(A)with specialized
				education and training in development and education of young children from
				birth until entry into kindergarten;
							(B)with—
								(i)a
				baccalaureate degree in an academic major in the arts and sciences; or
								(ii)an associate’s
				degree in a related educational area; and
								(C)who has
				demonstrated a high level of knowledge and use of content and pedagogy in the
				relevant areas associated with quality early childhood education.
							(8)Highly
				qualified
							(A)In
				generalExcept as provided in subparagraph (B), the term
				highly qualified has the meaning given the term in section 9101 of
				the Elementary and Secondary Education Act of
				1965.
							(B)Special
				education teachersWhen used with respect to a special education
				teacher, the term highly qualified has the meaning given the term
				in section 602 of the Individuals with Disabilities Education Act.
							(9)InductionThe
				term induction means a formalized program designed to provide
				support for, improve the professional performance of, and promote the retention
				in the teaching field of, beginning teachers, and that—
							(A)shall
				include—
								(i)mentoring;
								(ii)structured
				collaboration time with teachers in the same department or field;
								(iii)structured
				meeting time with administrators; and
								(iv)professional
				development activities; and
								(B)may
				include—
								(i)reduced teaching
				loads;
								(ii)support of a
				teaching aide;
								(iii)orientation
				seminars; and
								(iv)regular
				evaluation of the teacher inductee, the mentors, and the overall formalized
				program.
								(10)MentoringThe
				term mentoring means a process by which a teacher mentor who is an
				exemplary teacher, either alone or in a team with faculty, provides active
				support for prospective teachers and new teachers through a system for
				integrating evidence-based practice, including rigorous, supervised training in
				high-quality teaching settings. Such support includes activities specifically
				designed to promote—
							(A)knowledge of the
				scientific research on, and assessment of, teaching and learning;
							(B)development of
				teaching skills and skills in evidence-based educational interventions;
							(C)development of
				classroom management skills;
							(D)a positive role
				model relationship where academic assistance and exposure to new experiences is
				provided; and
							(E)ongoing
				supervision and communication regarding the prospective teacher’s development
				of teaching skills and continued support for the new teacher by the mentor,
				other teachers, principals, and administrators.
							(11)ParentThe
				term parent has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of
				1965.
						(12)Parental
				involvementThe term parental involvement has the
				meaning given the term in section 9101 of the Elementary and Secondary Education Act of
				1965.
						(13)Poverty
				lineThe term poverty line means the poverty line
				(as defined by the Office of Management and Budget, and revised annually in
				accordance with section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2))) applicable to a family of the size involved.
						(14)Professional
				development
							(A)In
				generalExcept as provided in subparagraph (B), the term
				professional development has the meaning given the term in section
				9101 of the Elementary and Secondary Education
				Act of 1965.
							(B)Early childhood
				education providersThe term professional
				development when used with respect to an early childhood education
				provider means knowledge and skills in all domains of child development
				(including cognitive, social, emotional, physical, and approaches to learning)
				and pedagogy of children from birth until entry into kindergarten.
							(15)Teaching
				skillsThe term teaching skills means skills—
							(A)grounded in the
				disciplines of teaching and learning that teachers use to create effective
				instruction in subject matter content and that lead to student achievement and
				the ability to apply knowledge; and
							(B)that require an
				understanding of the learning process itself, including an understanding
				of—
								(i)the use of
				teaching strategies specific to the subject matter;
								(ii)the application
				of ongoing assessment of student learning, particularly for evaluating
				instructional practices and curriculum;
								(iii)ensuring
				successful learning for students with individual differences in ability and
				instructional needs;
								(iv)effective
				classroom management; and
								(v)effective ways to
				communicate with, work with, and involve parents in their children’s
				education.
								.
		3.State
			 grantsSection 202 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1022) is amended to read as follows:
			
				202.State
				grants
					(a)In
				GeneralFrom amounts made available under section 211(1) for a
				fiscal year, the Secretary is authorized to award grants under this section, on
				a competitive basis, to eligible States to enable the eligible States to carry
				out the activities described in subsection (d).
					(b)Eligible
				State
						(1)DefinitionIn
				this part, the term eligible State means—
							(A)a State
				educational agency; or
							(B)an entity or
				agency in the State responsible for teacher certification and preparation
				activities.
							(2)ConsultationThe
				eligible State shall consult with the Governor, State board of education, State
				educational agency, State agency for higher education, State agency with
				responsibility for child care, prekindergarten, or other early childhood
				education programs, and other State entities that provide professional
				development and teacher preparation for teachers, as appropriate, with respect
				to the activities assisted under this section.
						(3)ConstructionNothing
				in this subsection shall be construed to negate or supersede the legal
				authority under State law of any State agency, State entity, or State public
				official over programs that are under the jurisdiction of the agency, entity,
				or official.
						(c)ApplicationTo
				be eligible to receive a grant under this section, an eligible State shall, at
				the time of the initial grant application, submit an application to the
				Secretary that—
						(1)meets the
				requirements of this section and other relevant requirements for States under
				this title;
						(2)describes how the
				eligible State intends to use funds provided under this section in accordance
				with State-identified needs;
						(3)describes the
				eligible State’s plan for continuing the activities carried out with the grant
				once Federal funding ceases;
						(4)describes how the
				eligible State will coordinate activities authorized under this section with
				other Federal, State, and local personnel preparation and professional
				development programs; and
						(5)contains such
				other information and assurances as the Secretary may require.
						(d)Uses of
				FundsAn eligible State that receives a grant under this section
				shall use the grant funds to reform teacher preparation requirements, and to
				ensure that current and future teachers are highly qualified and possess strong
				teaching skills and knowledge to assess student academic achievement, by
				carrying out 1 or more of the following activities:
						(1)ReformsImplementing
				reforms that hold institutions of higher education with teacher preparation
				programs accountable for, and assist such programs in, preparing teachers who
				have strong teaching skills and are highly qualified or early childhood
				education providers who are highly competent. Such reforms shall
				include—
							(A)State program
				approval requirements regarding curriculum changes by teacher preparation
				programs that improve teaching skills based on scientific knowledge—
								(i)about the
				disciplines of teaching and learning, including effective ways to communicate
				with, work with, and involve parents in their children’s education; and
								(ii)about
				understanding and responding effectively to students with special needs,
				including students with disabilities, limited-English proficient students,
				students with low literacy levels, and students with different learning styles
				or other special learning needs;
								(B)State program
				approval requirements for teacher preparation programs to have in place
				mechanisms to measure and assess the effectiveness and impact of teacher
				preparation programs, including on student achievement;
							(C)assurances from
				institutions that such institutions have a program in place that provides a
				year-long clinical experience for prospective teachers;
							(D)collecting and
				using data, in collaboration with institutions of higher education, schools,
				and local educational agencies, on teacher retention rates, by school, to
				evaluate and strengthen the effectiveness of the State’s teacher support
				system; and
							(E)developing
				methods and building capacity for teacher preparation programs to assess the
				retention rates of the programs’ graduates and to use such information for
				continuous program improvement.
							(2)Certification
				or licensure requirementsEnsuring the State’s teacher
				certification or licensure requirements are rigorous so that teachers have
				strong teaching skills and are highly qualified.
						(3)Alternative
				routes to state certificationCarrying out programs that provide
				prospective teachers with high-quality alternative routes to traditional
				preparation for teaching and to State certification for well-prepared and
				qualified prospective teachers, including—
							(A)programs at
				schools or departments of arts and sciences, schools or departments of
				education within institutions of higher education, or at nonprofit educational
				organizations with expertise in producing highly qualified teachers that
				include instruction in teaching skills;
							(B)a selective means
				for admitting individuals into such programs;
							(C)providing
				intensive support, including induction, during the initial teaching
				experience;
							(D)establishing,
				expanding, or improving alternative routes to State certification of teachers
				for qualified individuals, including mid-career professionals from other
				occupations, paraprofessionals, former military personnel and recent college
				graduates with records of academic distinction, that have a proven record of
				effectiveness and that ensure that current and future teachers possess strong
				teaching skills and are highly qualified; and
							(E)providing support
				in the disciplines of teaching and learning to ensure that prospective
				teachers—
								(i)have an
				understanding of evidence-based effective teaching practices;
								(ii)have knowledge
				of student learning methods; and
								(iii)possess strong
				teaching skills, including effective ways to communicate with, work with, and
				involve parents in their children’s education.
								(4)State
				certification reciprocityEstablishing and promoting reciprocity
				of certification or licensing between or among States for general and special
				education teachers and principals, except that no reciprocity agreement
				developed pursuant to this paragraph or developed using funds provided under
				this part may lead to the weakening of any State certification or licensing
				requirement that is shown through evidence-based research to ensure teacher and
				principal quality and student achievement.
						(5)Recruitment and
				retentionDeveloping and implementing effective mechanisms to
				ensure that local educational agencies, schools, and early childhood program
				providers are able to effectively recruit and retain highly qualified teachers,
				highly competent early childhood education providers, and principals, and
				provide access to ongoing professional development opportunities for teachers,
				early childhood education providers, and principals, including activities
				described in subsections (d) and (e) of section 204.
						(6)Social
				promotionDevelopment and implementation of efforts to address
				the problem of social promotion and to prepare teachers, principals,
				administrators, and parents to effectively address the issues raised by ending
				the practice of social
				promotion.
						.
		4.Partnership
			 grantsSection 203 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1023) is amended to read as follows:
			
				203.Partnership
				grants
					(a)GrantsFrom
				amounts made available under section 211(2) for a fiscal year, the Secretary is
				authorized to award grants under this section, on a competitive basis, to
				eligible partnerships to enable the eligible partnerships to carry out the
				activities described in subsections (d) and (e).
					(b)Definitions
						(1)Eligible
				partnershipIn this part, the term eligible
				partnership means an entity that—
							(A)shall
				include—
								(i)a
				partner institution;
								(ii)a school or
				department of arts and sciences within the partner institution under clause
				(i);
								(iii)a school or
				department of education within the partner institution under clause (i);
								(iv)(I)a department of
				psychology within the partner institution under clause (i);
									(II)a department of human development within
				the partner institution under clause (i); or
									(III)a department with comparable expertise
				in the disciplines of teaching, learning, and child and adolescent development
				within the partner institution under clause (i);
									(v)a
				high-need local educational agency; and
								(vi)(I)a high-need school
				served by the high-need local educational agency under clause (v); or
									(II)a consortium of schools of the high-need
				local educational agency under clause (v); and
									(B)may include a
				Governor, State educational agency, the State board of education, the State
				agency for higher education, an institution of higher education not described
				in subparagraph (A) (including a community college), a public charter school,
				other public elementary school or secondary school, a combination or network of
				urban, suburban, or rural schools, a public or private nonprofit educational
				organization, a business, a teacher organization, or an early childhood
				education program.
							(2)Partner
				institutionIn this section, the term partner
				institution means a private independent or State-supported public
				institution of higher education, or a consortium of such institutions, that has
				not been designated under section 208(a) and the teacher preparation program of
				which demonstrates that—
							(A)graduates from
				the teacher preparation program who intend to enter the field of teaching
				exhibit strong performance on State-determined qualifying assessments and are
				highly qualified; or
							(B)the teacher
				preparation program requires all the students of the program to participate in
				intensive clinical experience, to meet high academic standards, to possess
				strong teaching skills, and—
								(i)in the case of
				prospective elementary school and secondary school teachers, to become highly
				qualified; and
								(ii)in the case of
				prospective early childhood education providers, to become highly
				competent.
								(c)ApplicationEach
				eligible partnership desiring a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require. Each such application
				shall—
						(1)contain a needs
				assessment of all the partners with respect to the preparation, ongoing
				training, and professional development of early childhood education providers,
				general and special education teachers, and principals, the extent to which the
				program prepares new teachers with strong teaching skills, a description of how
				the partnership will coordinate strategies and activities with other teacher
				preparation or professional development programs, and how the activities of the
				partnership will be consistent with State, local, and other education reform
				activities that promote student achievement and parental involvement;
						(2)contain a
				resource assessment that describes the resources available to the partnership,
				including the integration of funds from other related sources, the intended use
				of the grant funds, including a description of how the grant funds will be
				fairly distributed in accordance with subsection (f), and the commitment of the
				resources of the partnership to the activities assisted under this part,
				including financial support, faculty participation, time commitments, and
				continuation of the activities when the grant ends;
						(3)contain a
				description of—
							(A)how the
				partnership will meet the purposes of this part, in accordance with the needs
				assessment required under paragraph (1);
							(B)how the
				partnership will carry out the activities required under subsection (d) and any
				permissible activities under subsection (e) based on the needs identified in
				paragraph (1) with the goal of improving student achievement;
							(C)the partnership’s
				evaluation plan pursuant to section 206(b);
							(D)how faculty at
				the partner institution will work with, over the term of the grant, principals
				and teachers in the classrooms of the high-need local educational agency
				included in the partnership;
							(E)how the
				partnership will enhance the instructional leadership and management skills of
				principals and provide effective support for principals, including new
				principals;
							(F)how the
				partnership will design, implement, or enhance a year-long, rigorous, and
				enriching preservice clinical program component;
							(G)the in-service
				professional development strategies and activities to be supported; and
							(H)how the
				partnership will collect, analyze, and use data on the retention of all
				teachers, early childhood education providers, or principals in schools located
				in the geographic areas served by the partnership to evaluate the effectiveness
				of its educator support system;
							(4)contain a
				certification from the partnership that it has reviewed the application and
				determined that the grant proposed will comply with subsection (f);
						(5)include, for the
				residency program described in subsection (d)(3)—
							(A)a demonstration
				that the schools and departments within the institution of higher education
				that are part of the residency program have relevant and essential roles in the
				effective preparation of teachers, including content expertise and expertise in
				the science of teaching and learning;
							(B)a demonstration
				of capability and commitment to evidence-based teaching and accessibility to,
				and involvement of, faculty documented by professional development offered to
				staff and documented experience with university collaborations;
							(C)a description of
				how the residency program will design and implement an induction period to
				support all new teachers through not less than the first 2 years of teaching in
				the further development of their teaching skills, including use of mentors who
				are trained and compensated by such program for their work with new teachers;
				and
							(D)a description of
				how faculty involved in the residency program will be able to substantially
				participate in an early childhood education program or an elementary or
				secondary classroom setting, including release time and receiving workload
				credit for their participation; and
							(6)include an
				assurance that the partnership has mechanisms in place to measure and assess
				the effectiveness and impact of the activities to be undertaken, including on
				student achievement.
						(d)Required Uses
				of FundsAn eligible partnership that receives a grant under this
				section shall use the grant funds to carry out the following activities, as
				applicable to teachers, early childhood education providers, or principals, in
				accordance with the needs assessment required under subsection (c)(1):
						(1)ReformsImplementing
				reforms within teacher preparation programs, where needed, to hold the programs
				accountable for preparing teachers who are highly qualified or early childhood
				education providers who are highly competent and for promoting strong teaching
				skills, including integrating reliable evidence-based teaching methods into the
				curriculum, which curriculum shall include parental involvement training and
				programs designed to successfully integrate technology into teaching and
				learning. Such reforms shall include—
							(A)teacher
				preparation program curriculum changes that improve, and assess how well all
				new teachers develop, teaching skills;
							(B)use of scientific
				knowledge about the disciplines of teaching and learning so that all
				prospective teachers—
								(i)understand
				evidence-based teaching practices;
								(ii)have knowledge
				of student learning methods; and
								(iii)possess
				teaching skills that enable them to meet the learning needs of all
				students;
								(C)assurances that
				all teachers have a sufficient base of scientific knowledge to understand and
				respond effectively to students with special needs, such as providing
				instruction to diverse student populations, including students with
				disabilities, limited-English proficient students, students with low literacy
				levels, and students with different learning styles or other special learning
				needs;
							(D)assurances that
				the most recent scientifically based research, including research relevant to
				particular fields of teaching, is incorporated into professional development
				activities used by faculty; and
							(E)working with and
				involving parents in their children’s education to improve the academic
				achievement of their children and in the teacher preparation program reform
				process.
							(2)Clinical
				experience and interactionDeveloping and providing sustained and
				high-quality preservice clinical education programs to further develop the
				teaching skills of all general education teachers and special education
				teachers, at schools within the partnership, at the school or department of
				education within the partner institution, or at evidence-based practice school
				settings. Such programs shall—
							(A)incorporate a
				year-long, rigorous, and enriching activity or combination of activities,
				including—
								(i)clinical learning
				opportunities;
								(ii)field
				experiences; and
								(iii)supervised
				practice; and
								(B)be offered over
				the course of a program of preparation and coursework (that may be developed as
				a 5th year of a teacher preparation program) for prospective general and
				special education teachers, including mentoring in instructional skills,
				classroom management skills, collaboration skills, and strategies to
				effectively assess student progress and achievement, and substantially
				increasing closely supervised interaction between faculty and new and
				experienced teachers, principals, and other administrators at early childhood
				education programs, elementary schools, or secondary schools, and providing
				support, including preparation time and release time, for such
				interaction.
							(3)Residency
				programs for new teachersCreating a residency program that
				provides an induction period for all new general education and special
				education teachers for not less than such teachers’ first 2 years. Such program
				shall promote the integration of the science of teaching and learning in the
				classroom, provide high-quality induction opportunities (including mentoring),
				provide opportunities for the dissemination of evidence-based research on
				educational practices, and provide for opportunities to engage in professional
				development activities offered through professional associations of educators.
				Such program shall draw directly upon the expertise of teacher mentors,
				faculty, and researchers that involves their active support in providing a
				setting for integrating evidence-based practice for prospective teachers,
				including rigorous, supervised training in high-quality teaching settings that
				promotes the following:
							(A)Knowledge of the
				scientific research on teaching and learning.
							(B)Development of
				skills in evidence-based educational interventions.
							(C)Faculty who model
				the integration of research and practice in the classroom, and the effective
				use and integration of technology.
							(D)Interdisciplinary
				collaboration among exemplary teachers, faculty, researchers, and other staff
				who prepare new teachers on the learning process and the assessment of
				learning.
							(E)A forum for
				information sharing among prospective teachers, teachers, principals,
				administrators, and participating faculty in the partner institution.
							(F)Application of
				scientifically based research on teaching and learning generated by entities
				such as the Institute of Education Sciences and by the National Research
				Council.
							(4)Professional
				developmentCreating opportunities for enhanced and ongoing
				professional development for experienced general education and special
				education teachers, early childhood education providers, principals,
				administrators, and faculty that—
							(A)improves the
				academic content knowledge, as well as knowledge to assess student academic
				achievement and how to use the results of such assessments to improve
				instruction, of teachers in the subject matter or academic content areas in
				which the teachers are certified to teach or in which the teachers are working
				toward certification to teach;
							(B)promotes strong
				teaching skills and an understanding of how to apply scientific knowledge about
				teaching and learning to their teaching practice and to their ongoing classroom
				assessment of students;
							(C)provides
				mentoring, team teaching, reduced class schedules, and intensive professional
				development;
							(D)encourages and
				supports training of teachers, principals, and administrators to effectively
				use and integrate technology—
								(i)into curricula
				and instruction, including training to improve the ability to collect, manage,
				and analyze data to improve teaching, decisionmaking, school improvement
				efforts, and accountability; and
								(ii)to enhance
				learning by children, including students with disabilities, limited-English
				proficient students, students with low literacy levels, and students with
				different learning styles or other special learning needs;
								(E)offers teachers,
				principals, and administrators training on how to effectively communicate with,
				work with, and involve parents in their children’s education;
							(F)creates an
				ongoing retraining loop for experienced teachers, principals, and
				administrators, whereby the residency program activities and practices—
								(i)inform the
				research of faculty and other researchers; and
								(ii)translate
				evidence-based research findings into improved practice techniques and improved
				teacher preparation programs; and
								(G)includes the
				rotation, for varying periods of time, of experienced teachers—
								(i)who are
				associated with the partnership to early childhood education programs,
				elementary schools, or secondary schools not associated with the partnership in
				order to enable such experienced teachers to act as a resource for all teachers
				in the local educational agency or State; and
								(ii)who are not
				associated with the partnership to early childhood education programs,
				elementary schools, or secondary schools associated with the partnership in
				order to enable such experienced teachers to observe how teaching and
				professional development occurs in the partnership.
								(5)Support and
				training for participantsProviding support and training for
				those individuals participating in the required activities under paragraphs (1)
				through (4) who serve as role models or mentors for prospective, new, and
				experienced teachers, based on such individuals’ experience. Such
				support—
							(A)also may be
				provided to the preservice clinical experience participants, as appropriate;
				and
							(B)may
				include—
								(i)release time for
				such individual’s participation;
								(ii)receiving course
				workload credit and compensation for time teaching in the partnership
				activities; and
								(iii)stipends.
								(6)Leadership and
				managerial skills
							(A)In
				generalDeveloping and implementing proven mechanisms to provide
				principals, superintendents, early childhood education program directors, and
				administrators (and mentor teachers, as practicable) with—
								(i)an understanding
				of the skills and behaviors that contribute to effective instructional
				leadership and the maintenance of a safe and effective learning
				environment;
								(ii)teaching and
				assessment skills needed to support successful classroom teaching;
								(iii)an
				understanding of how students learn and develop in order to increase
				achievement for all students; and
								(iv)the skills to
				effectively involve parents.
								(B)MechanismsThe
				mechanisms developed and implemented pursuant to subparagraph (A) may include
				any of the following:
								(i)Mentoring of new
				principals.
								(ii)Field-based
				experiences, supervised practica, or internship opportunities.
								(iii)Other
				activities to expand the knowledge base and practical skills of principals,
				superintendents, early childhood education program directors, and
				administrators (and mentor teachers, as practicable).
								(e)Allowable Uses
				of FundsAn eligible partnership that receives a grant under this
				section may use such funds to carry out the following activities:
						(1)Dissemination
				and coordinationBroadly disseminating information on effective
				practices used by the partnership, including teaching strategies and
				interactive materials for developing skills in classroom management and
				assessment and how to respond to individual student needs, abilities, and
				backgrounds, to early childhood education providers and teachers in elementary
				schools or secondary schools that are not associated with the partnership.
				Coordinating with the activities of the Governor, State board of education,
				State higher education agency, and State educational agency, as
				appropriate.
						(2)Curriculum
				preparationSupporting preparation time for early childhood
				education providers, teachers in elementary schools or secondary schools, and
				faculty to jointly design and implement teacher preparation curricula,
				classroom experiences, and ongoing professional development opportunities that
				promote the acquisition and continued growth of teaching skills.
						(3)Communication
				skillsDeveloping strategies and curriculum-based professional
				development activities to enhance prospective teachers’ communication skills
				with students, parents, colleagues, and other education professionals.
						(4)Coordination
				with other institutions of higher educationCoordinating with
				other institutions of higher education, including community colleges, to
				implement teacher preparation programs that support prospective teachers in
				obtaining baccalaureate degrees and State certification or licensure.
						(5)Teacher
				recruitmentActivities described in subsections (d) and (e) of
				section 204.
						(6)Program
				improvementDeveloping, for teacher preparation program
				improvement purposes, methods and infrastructure to assess retention rates in
				the teaching field of teacher preparation program graduates and the achievement
				outcomes of such graduates’ students.
						(f)Special
				RuleNo individual member of an eligible partnership shall retain
				more than 50 percent of the funds made available to the partnership under this
				section.
					(g)ConstructionNothing
				in this section shall be construed to prohibit an eligible partnership from
				using grant funds to coordinate with the activities of more than 1 Governor,
				State board of education, State educational agency, local educational agency,
				or State agency for higher
				education.
					.
		5.Recruitment
			 grantsSection 204 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1024) is amended to read as follows:
			
				204.Recruitment
				grants
					(a)Program
				AuthorizedFrom amounts made available under section 211(3) for a
				fiscal year, the Secretary is authorized to award grants, on a competitive
				basis, to eligible applicants to enable the eligible applicants to carry out
				activities described in subsections (d) and (e).
					(b)Eligible
				Applicant DefinedIn this part, the term eligible
				applicant means—
						(1)an eligible State
				described in section 202(b) that has—
							(A)high teacher
				shortages or annual turnover rates; or
							(B)high teacher
				shortages or annual turnover rates of 20 percent or more in high-need local
				educational agencies; or
							(2)an eligible
				partnership described in section 203(b) that—
							(A)serves not less
				than 1 high-need local educational agency with high teacher shortages or annual
				turnover rates of 20 percent or more;
							(B)serves schools
				that demonstrate great difficulty meeting State challenging academic content
				standards; or
							(C)demonstrates
				great difficulty meeting the requirement that teachers be highly
				qualified.
							(c)ApplicationAny
				eligible applicant desiring to receive a grant under this section shall submit
				an application to the Secretary at such time, in such form, and containing such
				information as the Secretary may require, including—
						(1)a description of
				the assessment that the eligible applicant, and the other entities with whom
				the eligible applicant will carry out the grant activities, have undertaken to
				determine the most critical needs of the participating high-need local
				educational agencies;
						(2)a description of
				how the eligible applicant will recruit and retain highly qualified teachers or
				other qualified individuals, including principals and early childhood education
				providers, or both, who are enrolled in, accepted to, or plan to participate in
				teacher preparation programs or professional development activities, as
				described under section 203, in geographic areas of greatest need, including
				data on the retention rate, by school, of all teachers in schools located
				within the geographic areas served by the eligible applicant;
						(3)a description of
				the activities the eligible applicant will carry out with the grant; and
						(4)a description of
				the eligible applicant’s plan for continuing the activities carried out with
				the grant once Federal funding ceases.
						(d)Required Uses
				of FundsAn eligible applicant receiving a grant under this
				section shall use the grant funds—
						(1)(A)to award scholarships
				to help students pay the costs of tuition, room, board, and other expenses of
				completing a teacher preparation program;
							(B)to provide support services, if
				needed, to enable scholarship recipients to complete postsecondary education
				programs;
							(C)for followup services (including
				induction opportunities, mentoring, and professional development activities)
				provided to former scholarship recipients during not less than the recipients'
				first 2 years of teaching; and
							(D)in the case where the eligible
				applicant also receives a grant under section 203, for support and training for
				mentor teachers who participate in the residency program; or
							(2)to develop and
				implement effective mechanisms, including a professional development system and
				career ladders, to ensure that high-need local educational agencies, high-need
				schools, and early childhood education programs are able to effectively recruit
				and retain highly competent early childhood education providers, highly
				qualified teachers, and principals.
						(e)Allowable Use
				of FundsAn eligible applicant receiving a grant under this
				section may use the grant funds to carry out the following:
						(1)OutreachConducting
				outreach and coordinating with urban and rural secondary schools to encourage
				students to pursue teaching as a career.
						(2)Early childhood
				education compensationFor eligible applicants focusing on early
				childhood education, implementing initiatives that increase compensation of
				early childhood education providers who attain degrees in early childhood
				education.
						(3)Program
				improvementDeveloping, for teacher preparation program
				improvement purposes, methods and infrastructure to assess retention rates in
				the teaching field of teacher preparation program graduates and the achievement
				outcomes of such graduates’ students.
						(f)Service
				RequirementsThe Secretary shall establish such requirements as
				the Secretary finds necessary to ensure that recipients of scholarships under
				this section who complete teacher education programs subsequently teach in a
				high-need local educational agency, for a period of time equivalent to the
				period for which the recipients receive scholarship assistance, or repay the
				amount of the scholarship. The Secretary shall use any such repayments to carry
				out additional activities under this
				section.
					.
		6.Administrative
			 provisionsSection 205 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1025) is amended—
			(1)in subsection
			 (a)—
				(A)in the heading,
			 by striking One-Time
			 Awards;;
				(B)by striking
			 paragraph (2); and
				(C)by redesignating
			 paragraph (3) as paragraph (2);
				(2)in subsection
			 (b)—
				(A)by redesignating
			 paragraph (3) as paragraph (4);
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)Composition of
				panelThe peer review panel shall be composed of experts who are
				competent, by virtue of their training, expertise, or experience, to evaluate
				applications for grants under this part. A majority of the panel shall be
				composed of individuals who are not employees of the Federal
				Government.
						;
				(C)by inserting
			 after paragraph (2) the following:
					
						(3)Evaluation and
				priorityThe peer review panel shall evaluate the applicants’
				proposals to improve the current and future teaching force through program and
				certification reforms, teacher preparation program activities (including
				implementation and assessment strategies), and professional development
				activities described in sections 202, 203, and 204, as appropriate. In
				recommending applications to the Secretary for funding under this part, the
				peer review panel shall—
							(A)with respect to
				grants under section 202, give priority to eligible States that—
								(i)have initiatives
				to reform State program approval requirements for teacher preparation programs
				that are designed to ensure that current and future teachers are highly
				qualified and possess strong teaching skills, knowledge to assess student
				academic achievement, and the ability to use this information in such teachers’
				classroom instruction;
								(ii)include
				innovative reforms to hold institutions of higher education with teacher
				preparation programs accountable for preparing teachers who are highly
				qualified and have strong teaching skills; or
								(iii)involve the
				development of innovative efforts aimed at reducing the shortage of—
									(I)highly qualified
				teachers in high-poverty urban and rural areas; and
									(II)highly qualified
				teachers in fields with persistently high teacher shortages, including special
				education;
									(B)with respect to
				grants under section 203—
								(i)give priority to
				applications from eligible partnerships that involve broad participation within
				the community, including businesses; and
								(ii)take into
				consideration—
									(I)providing an
				equitable geographic distribution of the grants throughout the United States;
				and
									(II)the potential of
				the proposed activities for creating improvement and positive change;
				and
									(C)with respect to
				grants under section 204, give priority to eligible applicants that have in
				place, or in progress, articulation agreements between 2- and 4-year public and
				private institutions of higher education and nonprofit providers of
				professional development with demonstrated experience in professional
				development activities.
							;
				and
				(D)by adding at the
			 end the following:
					
						(5)Payment of fees
				and expenses of certain membersThe Secretary may use available
				funds appropriated to carry out this part to pay the expenses and fees of peer
				review panel members who are not employees of the Federal
				Government.
						;
				and
				(3)by striking
			 subsection (e) and inserting the following:
				
					(e)Technical
				AssistanceFor each fiscal year, the Secretary may expend not
				more than $500,000 or 0.75 percent of the funds appropriated to carry out this
				title for such fiscal year, whichever amount is greater, to provide technical
				assistance to States and partnerships receiving grants under this
				part.
					.
			7.Accountability
			 and evaluationSection 206 of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1026) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)by
			 striking Committee on Labor and Human Resources and inserting
			 Committee on Health, Education, Labor, and Pensions; and
					(ii)by
			 striking Committee on Education and the Workforce and inserting
			 Committee on Education and Labor;
					(B)in paragraph (2),
			 by striking , including, and all that follows through the period
			 and inserting as a highly qualified teacher.;
				(C)in paragraph
			 (3)—
					(i)by
			 striking highly; and
					(ii)by
			 striking the period at the end and inserting that meet the same
			 standards and criteria of State certification or licensure
			 programs.;
					(D)by striking
			 paragraph (4) and inserting the following:
					
						(4)Teacher and
				provider qualifications
							(A)Elementary and
				secondary school classesIncreasing the percentage of elementary
				school and secondary school classes taught by teachers—
								(i)who have strong
				teaching skills and are highly qualified;
								(ii)who have
				completed preparation programs that provide such teachers with the scientific
				knowledge about the disciplines of teaching, learning, and child and adolescent
				development so the teachers understand and use evidence-based teaching skills
				to meet the learning needs of all students; or
								(iii)who have
				completed a residency program through not less than their first 2 years of
				teaching that includes mentoring by faculty who are trained and compensated for
				their work with new teachers.
								(B)Early childhood
				education programsIncreasing the percentage of classrooms in
				early childhood education programs taught by providers who are highly
				competent.
							;
				(E)by striking
			 paragraph (5) and inserting the following:
					
						(5)Decreasing
				shortagesDecreasing shortages of—
							(A)qualified
				teachers and principals in poor urban and rural areas; and
							(B)qualified
				teachers in fields with persistently high teacher shortages, including special
				education.
							;
				and
				(F)by striking
			 paragraph (6) and inserting the following:
					
						(6)Increasing
				opportunities for professional developmentIncreasing
				opportunities for enhanced and ongoing professional development that—
							(A)improves—
								(i)the knowledge and
				skills of early childhood education providers;
								(ii)the knowledge of
				teachers in special education;
								(iii)the knowledge
				of general education teachers, principals, and administrators about special
				education content and instructional practices;
								(iv)the knowledge
				and skills to assess student academic achievement and use the results of such
				assessments to improve instruction;
								(v)the knowledge of
				subject matter or academic content areas—
									(I)in which the
				teachers are certified or licensed to teach; or
									(II)in which the
				teachers are working toward certification or licensure to teach; or
									(vi)the knowledge
				and skills to effectively communicate with, work with, and involve parents in
				their children’s education;
								(B)promotes strong
				teaching skills and an understanding of how to apply scientific knowledge about
				teaching and learning to teachers’ teaching practice and to teachers’ ongoing
				classroom assessment of students; and
							(C)provides enhanced
				instructional leadership and management skills for
				principals.
							;
				(2)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by striking for and inserting
			 for teachers, early childhood education providers, or principals, as
			 appropriate, according to the needs assessment required under section
			 203(c)(1), for; and
				(B)by striking
			 paragraphs (1) through (6) and inserting the following:
					
						(1)increased
				demonstration by program graduates of teaching skills grounded in scientific
				knowledge about the disciplines of teaching and learning;
						(2)increased student
				achievement for all students as measured by the partnership, including
				mechanisms to measure student achievement due to the specific activities
				conducted by the partnership;
						(3)increased teacher
				retention in the first 3 years of a teacher’s career based, in part, on teacher
				retention data collected as described in section 203(c)(3)(H);
						(4)increased success
				in the pass rate for initial State certification or licensure of
				teachers;
						(5)increased
				percentage of elementary school and secondary school classes taught by teachers
				who are highly qualified;
						(6)increased
				percentage of early childhood education program classes taught by providers who
				are highly competent;
						(7)increased
				percentage of early childhood education programs and elementary school and
				secondary school classes taught by providers and teachers who demonstrate
				clinical judgment, communication, and problem-solving skills resulting from
				participation in a residency program;
						(8)increased
				percentage of highly qualified special education teachers;
						(9)increased number
				of general education teachers trained in working with students with
				disabilities, limited-English proficient students, and students with different
				learning styles or other special learning needs;
						(10)increased number
				of teachers trained in technology; and
						(11)increased number
				of teachers, early childhood education providers, or principals prepared to
				work effectively with parents.
						;
				and
				(3)in subsection
			 (d)—
				(A)by inserting
			 , with particular attention to the reports and evaluations provided by
			 the eligible States and eligible partnerships pursuant to this section,
			 after funded under this part;
				(B)by striking
			 Committee on Labor and Human Resources and inserting
			 Committee on Health, Education, Labor, and Pensions; and
				(C)by striking
			 Committee on Education and the Workforce and inserting
			 Committee on Education and Labor.
				8.Accountability
			 for programs that prepare teachersSection 207 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1027) is amended—
			(1)by striking
			 subsection (a);
			(2)by redesignating
			 subsections (b) through (f) as subsections (a) through (e),
			 respectively;
			(3)in subsection
			 (a), as redesignated by paragraph (2)—
				(A)in the matter
			 preceding paragraph (1), by striking , within 2 years and all
			 that follows through the following and inserting , on an
			 annual basis and in a uniform and comprehensible manner that conforms with the
			 definitions and reporting methods previously developed for teacher preparation
			 programs by the Commissioner for Education Statistics, a State report card on
			 the quality of teacher preparation in the State, which shall include not less
			 than the following;
				(B)in paragraph
			 (4)—
					(i)by
			 striking teaching candidates and inserting prospective
			 teachers; and
					(ii)by
			 striking candidate and inserting prospective
			 teacher;
					(C)in paragraph
			 (5)—
					(i)by
			 striking teaching candidates and inserting prospective
			 teachers;
					(ii)by
			 striking teacher candidate and inserting prospective
			 teacher; and
					(iii)by striking
			 candidate’s and inserting teacher’s;
					(D)in paragraph (7),
			 by inserting how the State has ensured that the alternative
			 certification routes meet the same State standards and criteria for teacher
			 certification or licensure, after if any,; and
				(E)in paragraph
			 (8)—
					(i)by
			 striking teacher candidate and inserting prospective
			 teacher; and
					(ii)by
			 inserting (including the ability to provide instruction to diverse
			 student populations (including students with disabilities, limited-English
			 proficient students, and students with different learning styles or other
			 special learning needs) and the ability to effectively communicate with, work
			 with, and involve parents in their children’s education) after
			 skills;
					(F)by adding at the
			 end the following:
					
						(10)Information on
				the extent to which teachers or prospective teachers in each State are prepared
				to work in partnership with parents and involve parents in their children’s
				education.
						;
				(4)in subsection
			 (b)(1), as redesignated by paragraph (2)—
				(A)by striking
			 not later than 6 months of the date of enactment of the Higher Education
			 Amendments of 1998 and;
				(B)by striking
			 subsection (b) and inserting subsection
			 (a);
				(C)by striking
			 Committee on Labor and Human Resources and inserting
			 Committee on Health, Education, Labor, and Pensions;
				(D)by striking
			 Committee on Education and the Workforce and inserting
			 Committee on Education and Labor; and
				(E)by striking
			 not later than 9 months after the date of enactment of the Higher
			 Education Amendments of 1998;
				(5)in subsection
			 (c)(1), as redesignated by paragraph (2)—
				(A)by striking
			 (9) of subsection (b) and inserting (10) of subsection
			 (a); and
				(B)by striking
			 and made available not later than 2 years 6 months after the date of
			 enactment of the Higher Education Amendments of 1998 and annually
			 thereafter and inserting , and made available annually;
			 and
				(6)in subsection
			 (e)(1), as redesignated by paragraph (2)—
				(A)by striking
			 not later than 18 months after the date of enactment of the Higher
			 Education Amendments of 1998 and annually thereafter, shall report and
			 inserting shall report annually; and
				(B)by striking
			 methods established under subsection (a) and inserting
			 reporting methods developed for teacher preparation
			 programs.
				9.State
			 functionsSection 208 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1028) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 , not later than 2 years after the date of enactment of the Higher
			 Education Amendments of 1998,;
				(B)by inserting
			 and within entities providing alternative routes to teacher
			 preparation after institutions of higher
			 education;
				(C)by inserting
			 and entities after low-performing
			 institutions;
				(D)by inserting
			 and entities after those institutions; and
				(E)by striking
			 207(b) and inserting 207(a);
				(2)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively;
			(3)by inserting
			 after subsection (a) the following:
				
					(b)Teacher Quality
				PlanIn order to receive funds under this Act, a State shall
				submit a State teacher quality plan that—
						(1)details how such
				funds will ensure that all teachers are highly qualified; and
						(2)indicates whether
				each teacher preparation program in the State that has not been designated as
				low-performing under subsection (a) is of sufficient quality to meet all State
				standards and produce highly qualified teachers with the teaching skills needed
				to teach effectively in the schools of the
				State.
						;
			(4)in subsection
			 (c), as redesignated by paragraph (2)—
				(A)in paragraph (1),
			 by striking of Education; and
				(B)in paragraph (2),
			 by striking of this Act; and
				(5)in subsection
			 (d), as redesignated by paragraph (2), by striking subsection
			 (b)(2) and inserting subsection (c)(2).
			10.Academies for
			 Faculty ExcellencePart A of
			 title II of the Higher Education Act of
			 1965 (20 U.S.C. 1021 et seq.) is amended—
			(1)by redesignating
			 section 210 as section 211; and
			(2)by inserting
			 after section 209 the following:
				
					210.Academies for
				Faculty Excellence
						(a)Program
				AuthorizedFrom amounts made available under subsection (e), the
				Secretary is authorized to award grants to eligible entities to enable such
				entities to create Academies for Faculty Excellence.
						(b)Eligible
				EntityIn this section:
							(1)In
				generalThe term eligible entity means a consortium
				composed of institutions of higher education that—
								(A)award doctoral
				degrees in education; and
								(B)are partner
				institutions (as such term is defined in section 203).
								(2)InclusionsThe
				term eligible entity may include the following:
								(A)Institutions of
				higher education that—
									(i)do not award
				doctoral degrees in education; and
									(ii)are partner
				institutions (as such term is defined in section 203).
									(B)Nonprofit
				entities with expertise in preparing highly qualified teachers.
								(c)ApplicationAn
				eligible entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require, including—
							(1)a description of
				how the eligible entity will provide professional development that is grounded
				in scientifically based research to faculty;
							(2)evidence that the
				eligible entity is well versed in current scientifically based research related
				to teaching and learning across content areas and fields;
							(3)a description of
				the assessment that the eligible entity will undertake to determine the most
				critical needs of the faculty who will be served by the Academies for Faculty
				Excellence; and
							(4)a description of
				the activities the eligible entity will carry out with grant funds received
				under this section, how the entity will include faculty in the activities, and
				how the entity will conduct these activities in collaboration with programs and
				projects that receive Federal funds from the Institute of Education
				Sciences.
							(d)Required Use of
				FundsEach eligible entity that receives a grant under this
				section shall use the grant funds to enhance the caliber of teaching undertaken
				in preparation programs for teachers, early childhood education providers, and
				principals and other administrators through the establishment and maintenance
				of a postdoctoral system of professional development by carrying out the
				following:
							(1)RecruitmentRecruit
				a faculty of experts who are knowledgeable about scientifically based research
				related to teaching and learning, who have direct experience working with
				teachers and students in school settings, who are capable of implementing
				scientifically based research to improve teaching practice and student
				achievement in school settings, and who are capable of providing professional
				development to faculty and others responsible for preparing teachers, early
				childhood education providers, principals, and administrators.
							(2)Professional
				development curriculaDevelop a series of professional
				development curricula to be used by the Academies for Faculty Excellence and
				disseminated broadly to teacher preparation programs nationwide.
							(3)Professional
				development experiencesSupport the development of a range of
				ongoing professional development experiences (including the use of the
				Internet) for faculty to ensure that such faculty are knowledgeable about
				effective evidence-based practice in teaching and learning. Such experiences
				shall promote joint faculty activities that link content and pedagogy.
							(4)Development
				programsProvide fellowships, scholarships, and stipends for
				teacher educators to participate in various faculty development programs
				offered by the Academies for Faculty Excellence.
							(e)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section $10,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
						.
			11.Authorization
			 of appropriationsSection 211
			 of the Higher Education Act of 1965
			 (20 U.S.C. 1030), as redesignated by section 10, is amended—
			(1)by striking
			 part $300,000,000 for fiscal year 1999 and inserting
			 part, other than section 210, $500,000,000 for fiscal year
			 2008;
			(2)by striking
			 4 succeeding and inserting 5 succeeding;
			(3)in paragraph (1),
			 by striking 45 and inserting 20;
			(4)in paragraph (2),
			 by striking 45 and inserting 60; and
			(5)in paragraph (3),
			 by striking 10 and inserting 20.
			
